UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PEDRO VIVAR RAMIREZ,

                               Plaintiff,

       against                                               CIVIL ACTION NO.: 19 Civ. 7318 (SLC)

                                                                     ORDER TO SUBMIT
QFLORIST INC, et al,                                              SETTLEMENT MATERIALS

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       This case contains one or more claims arising under the Fair Labor Standards Act. In light

of the requirements of Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), the

parties must file a joint Letter-Motion that addresses whether the settlement is fair and

reasonable.

       The parties must file their Letter-Motion by March 18, 2020, and should address the

claims and defenses, the defendants’ potential monetary exposure and the bases for any such

calculations, the strengths and weaknesses of the plaintiff’s case and the defendants’ defenses,

any other factors that justify the discrepancy between the potential value of plaintiff’s claims and

the settlement amount, the litigation and negotiation process, as well as any other issues that

might be pertinent to the question of whether the settlement is reasonable (for example, the

collectability of any judgment if the case went to trial).

       The joint Letter-Motion should also explain the attorney fee arrangement, attach a copy

of the retainer agreement, and provide information as to actual attorney’s fees expended.

Finally, a copy of the settlement agreement itself must accompany the joint Letter-Motion.
                                                  1
Dated:   New York, New York
         March 4, 2020
                                  SO ORDERED


                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
